 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlumbers and SteamfittersLocalUnion No. 157 of theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIOandCurryConstruction Company and Laborers'InternationalUnion of North America,AFL-CIO,Local UnionNo. 204.Case 25-CD-116October 6, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followingthe filing of chargesby CurryConstruction Company,herein called Employer,alleging that Plumbers andSteamfittersLocal UnionNo. 157 oftheUnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIO,herein called Plumb-ers or Local 157, violated Section 8(b)(4)(D) of theAct byengaging in certain proscribed activity with anobject of forcing or requiring Employer to assigncertain work to Plumbers rather than to employeesrepresented by Laborers'InternationalUnion ofNorth America,AFL-CIO, LocalUnion No. 204,herein called Laborers or Local 204.Pursuant to notice,a hearing was held beforeHearing Officer Michael J. Fogerty on June 8, 1971.All parties appeared at the hearing and were affordedfull opportunity to be heard,'to examine and cross-examine witnesses,and to adduce evidence bearingon the issues. Thereafter, briefs were filed byEmployer and Laborers.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the HearingiPlumbers appeared but left as a demonstration of protest over refusalof this Board to waive its jurisdiction over these issues to the NationalJoint Board for Settlement of Jurisdictional Disputes, herein called JointBoard2Plumbers did not file a brief,but stated by letter it would rely on thebrief filed in the earlier 10(k) proceeding It should be noted that thisproceeding is, in essence,a continuation of Case 25-CD-107The issue inCase 25-CD-107 concerned the assignment of "the handling andinstallation of sewer pipe and all piping in connection with forced mains "Here the only additional matter at issue is the unloading of that sewer pipeand other materials The same job is involved and the parties are all thesame.In Case 25-CD-107 theBoard issued a decision on June 21, 1971(Curry ConstructionCompany,191NLRBNo 25),awarding the work therein issue to the employees of Curry represented by Laborers That case willbe referred to as 191 NLRB No 253The parties stipulated that the entire record in 191 NLRB No 25 beincorporatedby reference into this proceedingWe have thereforeOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the briefs of theparties and the entire record in this case3 and herebymakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that Employer isa construction company with its principal offices inBloomington, Indiana, engaged in the utility con-struction business, including the installation of watermains and sewerlines. The parties stipulated, and wefind, that Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and itwill effectuate the purposes of the Act to assertjurisdiction herein (see 191 NLRB No. 25).II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Laborersand Plumbers are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the Dispute4The dispute involves the unloading of all piping inconnection with forced sewer mains and lift stationspursuant to Employer's contract with the city of TerreHaute, Indiana, for the construction of sewers, liftstations, and forced mains, known as Local SanitarySewer Project, Section A, Areas 1 through 4. Employ-er started construction on the sewer project aroundthe first of October 1970. Employer has contracts withLaborers and with Operating Engineers but not withPlumbers.Employer's contract with Laborers is effective fromApril 1, 1968, to March 31, 1970. On August 4, 1970,Employer assigned,inwriting, to employees repre-sented by Laborers all work on the jobsite that iscovered by the "Manual of Jurisdiction," a pamphletwhich was drafted in October 1961 and outlines thejurisdictional claims of Laborers. Employer has anconsidered theentirerecord in thatcaseAt the hearing theEmployermoved that theinstantcase beconsolidatedwithCase 25-CD-107 (191NLRB No 25)underSec 10233(a)(2)(d)of the NationalLaborRelationsBoard'sRules and Regulations,Series 8, as amended, because the sameparties,same project,same work assignment,and same underlying facts areinvolved in both cases One of the purposes of that rule is to avoidunnecessary costs anddelayHowever, due to the fact that the earlier case,Case 25-CD-107,has already issued as 191 NLRB No.25, such aconsolidationwould not onlybe impractical but would serve no actualpurpose Accordingly,Employer's motion to consolidate is hereby denied.4As indicatedsupra,the Boardin 191 NLRB No25, awarded thehandling and installationof thepiping on thisprojectto the employees ofthe Employerrepresentedby Laborers.To the extent possible we will limitour discussion herein to the unloading of said sewer pipe For a completediscussion of the background and facts see secIII,A, in 191 NLRB No25193 NLRB No. 77 PLUMBERSLOCAL 157543agreement with Operating Engineers, effective April1,1968, toMarch 31, 1971, known as the SewerAgreement and containing a provision for thesubmission of jurisdictional disputes to the JointBoard.On August 24, 1970, Operating Engineers submittedto Employer a Memorandum of Pre-Job Conferencewhich claimed, among other things, jurisdiction overlift stations including piping, forced mains, tanks, andallwater pumps at the Terre Haute job, work which isindisputehere.Employer refused to sign thatmemorandum. However, on September 2, 1970,Operating Engineers submitted a second Memoran-dum of Pre-Job Conference which did not includeclaims to the work involving the lift stations, piping,and forced mains, and Employer signed such agree-ment. Following Operating Engineers' claim to thedisputed work of installing lift stations and forcedmains, Plumbers submitted the matter to the JointBoard. Employer denied that the Joint Board hadjurisdiction over the dispute, and notified that boardon November 16, 1970, that it had assigned theinstallation of lift station equipment to members ofOperating Engineers and that all other work wasassigned to members of Laborers. On November 20,1970, the Joint Board entered an award in favor ofPlumbers.Notwithstanding the Joint Board award of Novem-ber 20, 1970, Employer began work on the projectwith crews consisting of Laborers and OperatingEngineers as it had intended. In essence OperatingEngineers operate the heavy equipment; all otherwork is done by Laborers.The hearing in 191 NLRB No. 25 was held onFebruary 10, 1971. On April 5, 1971, a picket fromLocal 157 appeared at the jobsite with a sign whichstated:For public information only, Curry Construc-tion Company is inducing Laborer's Local 204 tobreach an agreement with Plumbers Local 157 toabide by the decision of the National Joint Boardfor the Settlement of JurisdictionalDisputes.Local 157, affiliated with the International Associ-ation of Plumbers and Pipefitters.As a result of this picketing, employees of Employerrepresented by Operating Engineers Local 841 ref-used to cross the picket line and the job was shutdown. On April 8, 1971, Employer's attorney sentWilliam J. Cour, chairman of the Joint Board, atelegram stating:Without conceding that the contractor is cov-ered by the 11/19/70 [Joint BoardJ decision, that5The picketing ceased onMay 7, 1971, 25 daysafter the Joint Board'srequest to cease picketing, pursuant to an entry in the Federal DistrictCourt for the Southern District of Indiana signed by representatives ofRegion 25 of the NLRB, Plumbers, and Employerdecision awarded the installation of lift stationequipment and pressure sewers to Local 157. Thebalance of the work, namely the unloading ofmaterial was left unchanged. The current picket-ingwas caused by unloading of material inquestion by members of Laborer's Local 204.On April 12 Cour, by telegram, requested Schoemann,general president of the Plumbers International, toinstruct Local 157 to remove the picket and processany additional work assignment complaint. On April13, the business manager of Plumbers Local 157refused Schoemann's request to remove the picketsuntil Employer agreed to abide by the Joint Board'sNovember 20, 1970, decision.On May 14 Cour informed Employer that the JointBoard had been advised of a jurisdictional disputeinvolving Plumbers, Laborers, and Operating Engi-neers over the unloading of material at the project andwould consider the dispute at its May 27 meeting.Employer responded that it did not concede jurisdic-tion to the Joint Board, that the November 20, 1970,award did not award unloading to Plumbers butstated "in other respects there is no basis to change thecontractor's assignment," and that Plumbers hadforfeited any right to an award by continuing to picketafter the Joint Board's instruction to stop picketing.5On June 11, 1971, the Joint Board entered an awardwith respect to the unloading of lift station equipmentand cast iron pressure sewers in favor of Plumbers.The unloading work is performed at various placeson the jobsite, either near where the pipe will beinstalled or at the storage yard near Employer's fieldoffice.6When a truck arrives with piping one or twoLaborers, either members of a pipelaying crew orcleanup crew, working near the unloading site areassigned to unload the truck. The unloading consistsof merely rolling the pipe off the side of the truck;fittings are handed down or thrown to the ground.The amount of time involved in unloading is for themost part minimal, although on occasion it may takeas long as 1 hour.B.TheWork in DisputeThe work in dispute involves the unloading of allpiping in connection with forced sewer mains and liftstations.C.Contentions of the PartiesPlumbers, in 191 NLRB No. 25, contended thatOperatingEngineers should be a party to theproceeding on the ground that the collective-bargain-6At the time of the hearing,although the project had begun, no forcedmain lift station piping or equipment installation work had yet beenperformed 544DECISIONSOF NATIONALLABOR RELATIONS BOARDing agreement between Operating Engineers andEmployer made Employer a party to the Joint Boardproceeding and that therefore Employer was boundby the Joint Board award and the Board should rulethat an employer is bound when competing unions arebound by the national agreement. PresumablyPlumbers contention is the same herein since itnotified the Board that it relies on its brief filed in 191NLRB No. 25. In support of its claim Plumbers wouldtherefore rely on the Joint Board decisions ofNovember 20, 1970, and June 11, 1971, whichpurportedly considered a jurisdictional dispute sub-mitted by Plumbers and involving Plumbers, Labor-ers, and Operating Engineers.?Employer contends, as it did in 191 NLRB No. 25,that the only dispute herein is between Plumbers andLaborers; that it is Laborers who have received thedisputed work and that Plumbers want that disputedwork; and that, since neither of these Unions norEmployer had agreed on any mode of submission ofjurisdictional disputes to the Joint Board, there is novoluntary method of adjustment of dispute in thiscase that satisfied the requirements of Section 10(k) ofthe Act. In 191 NLRB No. 25, we did in fact find thatEmployer and Laborers had not agreed to submit thedispute to the Joint Board.Laborers contends that Plumbers assertion thatOperating Engineers is involved in this dispute iswithout support, that Employer as inL & KContractingCo.8 made it clear it would not agree tosubmit the dispute to the Joint Board, that it was ofthe opinion that unloading was considered in 191NLRB No. 25 as being encompassed by the term"handling" of pipe, and that the Board should arriveat the same result reached in 191 NLRB No. 25.D.Applicability of theStatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat the parties have not agreed on methods for thevoluntary adjustment of the dispute.The recordshows that Plumbers picketed the jobsitewith a sign stating that the Employer was not abidingby a decision of the Joint Board.On April 13, 1970,PlumbersLocal'sbusinessmanager informed thePlumbers International general president that thepicket was present to enforce a Joint Board decisionand would be removed whenthe Employeragreed tofollow the Joint Board decision.Based on theseundisputed facts, and the entry filed inCivil CauseNo. TH 71-C-36 in the Federal District Court for theSouthernDistrict of Indiana, there is reasonablecause to believe a violation of Section 8(b)(4)(D) hasoccurred.As noted previously, Plumbers as in 191 NLRB No.25 asserts that Employer as well as OperatingEngineers, Plumbers, and Laborers were parties tocontracts designating the Joint Board as the agencyfor settlement of jurisdictional disputes. For thereasons fully set forth in 191 NLRB No. 25 we findthat the Employer is not bound to the Joint Boardprocedures with respect to the dispute herein, and thatthere was no agreement upon a voluntary method ofadjustment of this dispute.Accordingly, we find there is reasonable cause tobelieve that a violation of Section 8(b)(4)(D) hasoccurred and that the dispute is properly before us fordetermination under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors.1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bargaining representative for a unit of Employer'semployees so that the claims of Laborers andPlumbers are unaffected by this factor.As previously stated, Employer and Laborers areparties to a contract which provides that Laborersshall have jurisdiction over that work which was setforth theManual of Jurisdiction, adopted duringOctober 1961, by Laborers' International Union ofNorth America. The manual has reference tojurisdic-tional claims, including, in part, all work involvingpipelaying of any pipe used for main or side sewersand storm sewers. Plumbers admitted, by way ofstipulation, that it is not a party to any collective-bargaining agreement with Employer. Accordingly,we find that the contractual agreement betweenLaborers and Employer favors Laborers.2.Company and area practiceThe record reveals that regardless of the geographi-cal location of a job, the Employer has alwaysassigned the unloading of forced main piping andequipment to Laborers.Within the last 5 yearsLaborers has worked on nine jobs involving theunloading of forced main piping and equipment. All'As in 191 NLRB No 25, Operating Engineers has made no claim toNLocal 157, United Association of Journeymen and Apprentices of thethedisputedworkand Plumbersisobviouslyattemptingto involvePlumbing and Pipe Fitting Industry of the United States andCanada,Operating Engineersas a party here to support its contention that theAFL-CIO (L & K Contracting Company,Inc),186NLRB No. 152dispute falls within the jurisdictionof the Joint Board PLUMBERSLOCAL 157545of these jobs except one were within the geographicaljurisdiction of Plumbers Local 157. On each job theunloading was assigned to Laborers. Significantlyother than the Joint Board awards which Plumberspresented, it offered no other evidence in the instantcase or 191 NLRB No. 25 to support its claim that it isperforming or has performed the work in disputewithin its own geographical jurisdiction or injurisdic-tionof sister locals. Thus, company, area, andindustry practice is in favor supporting an award tomembers of Laborers.3.Relative skills, economy, and efficiency ofoperationThere is no showing that unloading requires adegree of skills not possessed by laborers. The recordalso supports a finding that the skills involved can beacquired in a few minutes and that there is no need forthe advanced skills possessed by plumbers. Employertestified that laborers have performed the disputedwork in a competent and satisfactory manner withdue regard for safety.Moreover, laborers have been an efficient employ-ment force for the Employer. The primary reason forsuch efficiency with respect to unloading is thatlaborersarealways available to unload trucksregardless of when the trucks arrive (they do notarrive on any fixed schedule). If there is a delay inunloading the trucks, Employer could be faced withan overage charge from the trucking company. Theemployment of plumbers for unloading of truckswould result in considerable inefficiency since theywould have to be called to thejobsite for a period of afew minutes to, at most, an hour. The factors ofrelative skills and efficiency and economy of opera-tion clearly favor Laborers.4.TheJoint Board awardAlthough, as indicated,supra,we do not considerthe Joint Board's award binding on Employer andLaborers, we do consider it a factor in determining theproper assignment of the work in dispute. However, inview of all the circumstances, we are of the opinionthat the Joint Board's award should not be givencontrolling weight.CONCLUSIONHaving considered all pertinent factors, we con-clude that employees represented by Laborers areentitled to perform the work in dispute. Plumbers hasadduced no significant evidence in support of itsclaim whereas the record demonstrates forcefully thatnumerous relevant and material factors support theexisting performance of the work by Employer'semployees represented by Laborers. Accordingly, weshall award the work in dispute to employees ofEmployer who are represented by Laborers. Inmaking this determination we are awarding thedisputed work to employees of the Employer who arerepresented by Laborers Local 204 but not to thatUnion or its members.Employer, as it did in 191 NLRB No. 25, requeststhat the Board make a broad determination proscrib-ing Plumbers from unlawfully attempting to force anassignment in the future of work like that involved inthis proceeding. The Employer again points to the factthatPlumbers previously sought to secure workassigned to Laborers inL & K Contracting Co., supra.As we indicated in 191 NLRB No. 25, the work indispute inL & Kwas not the same work as thatinvolved herein. The Employer also contends that thecurrent dispute is the second involving the Employer,Laborers, and Plumbers to arise in less than 4 monthson the same jobsite. However,it isclear that thedispute herein is nothing more than a continuation ofthe dispute in 191 NLRB No. 25. Moreover, at thetime the dispute herein with respect to unloadingarose the Board had not issued its award to themembers of Laborers in 191 NLRB No. 25. For thesereasons we are of the opinion that the determinationherein should include only the present job on whichthe dispute arose.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational LaborRelations Boardhereby makes the following determination of dispute.1.Employees of Curry Construction Companywho are currently represented by Laborers'Interna-tionalUnion of North America, AFL-CIO, LocalUnion No. 204, are entitled to perform the work ofunloading all piping in connection with forced sewermains and lift stations at the Local Sanitary SewerProject, Section A, Areas 1 through 4, located in thecity of Terre Haute, Indiana.2.Plumbers and Steamfitters Local Union No.157 of the United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO,isnot entitled, by means proscribed by Section8(b)(4)(D) of the Act, to force or require CurryConstruction Companyto assignsuch disputed workto plumbers represented by that labororganization.3.Within 10 days from the date of this Decisionand Determination of Dispute, Plumbersand Steam-fitters Local Union No. 157 of the United Associationof Journeymen and Apprentices of the Plumbing and 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDPipe Fitting Industry of the United States andCompany,by means proscribed in Section 8(b)(4)(D),Canada,AFL-CIO,shall notify the Regional Direc-to assign the disputed work to its members rather thantor for Region 25, in writing,whether or not it willto employees represented by Laborers.refrain from forcing or requiringCurryConstruction